Citation Nr: 0834374	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-23 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of pneumonia.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision, by the Portland, Oregon, Regional Office (RO), 
which denied the claim of entitlement to service connection 
for residuals of pneumonia.  The veteran perfected a timely 
appeal to that decision.  

The veteran also appealed that RO's denial of service 
connection for post-traumatic stress disorder (PTSD), service 
connection for tinnitus, and service connection for a 
bilateral hearing loss disability.  However, because the RO 
has since granted these claims, and the veteran has not 
expressed dissatisfaction with the ratings assigned, they are 
no longer in appellate status and will not be addressed by 
the Board at this time.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997). 

In his substantive appeal (VA Form 9), received in June 2004, 
the veteran requested a Travel Board hearing at the RO.  
However, in September 2008, the veteran withdrew his request 
for a travel board hearing.  38 U.S.C.A. § 20.704(e) (2007).  


FINDING OF FACT

On September 8, 2008, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to service connection for residuals of 
pneumonia.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran (or his or her representative), concerning the claim 
of entitlement to service connection for residuals of 
pneumonia, have been met; therefore, the Board does not have 
jurisdiction to consider the merits of that claim.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn this appeal (for service connection for residuals 
of pneumonia) and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the issue and it is dismissed.  Therefore, the provisions of 
the Veterans Claims Assistance Act (VCAA) are not applicable.  


ORDER

The appeal of entitlement to service connection for residuals 
of pneumonia is dismissed.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


